SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

423
TP 13-01867
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND WHALEN, JJ.


IN THE MATTER OF DEBRA A. GACEK, PETITIONER,

                     V                                              ORDER

NEW YORK STATE DIVISION OF HUMAN RIGHTS AND
ERIE COUNTY SHERIFF’S OFFICE, RESPONDENTS.


LINDY KORN, BUFFALO, FOR PETITIONER.

CAROLINE J. DOWNEY, GENERAL COUNSEL, BRONX (MARILYN BALCACER OF
COUNSEL), FOR RESPONDENT NEW YORK STATE DIVISION OF HUMAN RIGHTS.

MICHAEL A. SIRAGUSA, COUNTY ATTORNEY, BUFFALO (MICHELLE PARKER OF
COUNSEL), FOR RESPONDENT ERIE COUNTY SHERIFF’S OFFICE.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by an order of the Supreme Court, Erie County [Christopher
J. Burns, J.], entered October 17, 2013) to review a determination of
respondent New York State Division of Human Rights. The determination
adjudged that respondent Erie County Sheriff’s Office did not engage
in unlawful discriminatory practice against petitioner.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed.




Entered:   May 9, 2014                          Frances E. Cafarell
                                                Clerk of the Court